Citation Nr: 0610407	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-27 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from June 1982 to June 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he as PTSD as a result of his 
service in Grenada.  Notwithstanding the RO's conclusion that 
the evidence does not show that the veteran served in combat, 
the evidence of record corroborates the veteran's claim of 
service in Grenada as a participant in combat operations. 

Post-service records indicate that the veteran has been 
diagnosed with several psychiatric disorders, to include 
anxiety, depression, and PTSD.  The records do not, however, 
contain any finding as to the etiology of these disorders.  

The VA must provide a medical examination when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  In 
this case, an examination is necessary to determine whether 
or not the veteran has PTSD or some other mental disorder 
and, if so, the etiology of such mental disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any mental 
disorder which may be present.  The 
claims file must be made available to the 
examiner in conjunction with the 
examination.  If PTSD is diagnosed, the 
examiner should provide an opinion as to 
whether the stressors identified by the 
veteran are the cause of his PTSD.  A 
complete rationale for each opinion 
expressed must be provided.  

2.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



